Citation Nr: 1220804	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for kidney cancer, status post left nephrectomy, claimed as secondary to chemical exposure.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal received in May 2009, the Veteran requested a Travel Board hearing.  A  hearing was scheduled for November 2011. 

In November 2011, the Veteran wrote to the RO to request to move his hearing to another date due to a family emergency.  The hearing was subsequently rescheduled for February 2012, and the Veteran was notified by letter of the hearing date.

In a January 2012 letter, the Veteran indicated that he was out of the country due to family issues.  He requested that his hearing be rescheduled.  The letter was received by the RO in February 2012, prior to the scheduled hearing; however, the hearing was not rescheduled.  

The Board finds that good cause has been shown to reschedule the Travel Board hearing.  Therefore, the case must be remanded to the RO to schedule a Board hearing at the RO.  See 38 U.S.C.A. § 7107  (West 2002).

The Board also notes that additional development is necessary.  The Veteran asserts that his claimed disability is related to exposure to hazardous chemicals in service.   The Veteran's personnel records have not been obtained.  The personnel records are relevant to his claim and should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a travel board hearing at the RO.  The hearing transcript should be associated with the claims file.  

2.  Contact NPRC to obtain the complete service personnel file of the Veteran.  A negative response should be requested if the records are not available.  The Veteran should be advised in writing of the status of all requests for the personnel records.  

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


